Citation Nr: 1043024	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial disability rating for service-
connected asbestosis, rated as noncompensably disabling as of 
April 30, 2007, and as 10 percent disabling as of November 
29,2007.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia 
that granted the Veteran's claim of entitlement to service 
connection for asbestosis.  The Veteran filed a notice of 
disagreement with respect to the noncompensable evaluation 
assigned, and in May 2008, the RO increased the evaluation 
assigned to 10 percent, effective November 29, 2007.  However, as 
that grant did not represent a total grant of benefits sought on 
appeal, the claim for an initial increased rating remained on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested and was scheduled for a Travel Board 
hearing on September 21, 2010.  However, the Veteran notified VA 
in August 2010 that he was withdrawing his request for a hearing.   


FINDINGS OF FACT

1.  For the period from April 30, 2007, the effective date of 
service connection, to November 28, 2007, the Veteran's 
respiratory disorder (asbestosis) was manifested by a Forced 
Vital Capacity (FVC) of no less than 100 percent predicted and a 
Diffusion Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) of no less than 104 percent predicted. 

2.  Since November 29, 2007, the Veteran's respiratory disorder 
(asbestosis) has been manifested by a Forced Vital Capacity (FVC) 
of no less than 84 percent predicted and a Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of no less than 67 percent predicted.


CONCLUSIONS OF LAW

1.  For the period from April 30, 2007, the effective date of 
service connection, to November 28, 2007, the criteria for an 
initial compensable rating for asbestosis were not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6833 (2010).

2.  Since November 29, 2007, the criteria for rating in excess 
of 10 percent for asbestosis have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6833 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from his disagreement with the initial 
evaluation assigned following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  
128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  This duty 
includes assisting with the procurement of relevant records, 
including pertinent treatment records, and providing an 
examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
VA and private medical records and providing the Veteran with VA 
examinations in September 2007, November 2007, May 2008, November 
2008, and April 2009.  The Veteran's representative contends that 
the April 2009 VA examination pulmonary test results were not 
included in the claims file.  The VA examination report is of 
record and contains the results of the Veteran's pulmonary tests, 
which are part of the rating criteria.  Additionally, the Veteran 
has not indicated that he has received additional treatment for 
his service-connected asbestosis.  The Board thus concludes that 
there are no additional records outstanding with respect to that 
claim.  Consequently, the duty to notify and assist has been 
satisfied as to the claim now being finally decided on appeal.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

II.	Initial Increased Ratings

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).

When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2010).

Respiratory disorders are evaluated under DCs 6600 through 6817 
and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings 
under those diagnostic codes will not be combined with each 
other.  Rather, a single rating will be assigned under the 
diagnostic code which reflects the predominant disability with 
elevation to the next higher evaluation only where the severity 
of the overall disability warrants such elevation.  38 C.F.R. § 
4.96(a) (2010).

The Veteran's respiratory disorder (asbestosis) has been 
evaluated as noncompensably disabling under DC 6833.  Under that 
diagnostic code, a 10 percent rating is warranted when the Forced 
Vital Capacity (FVC) is 75 to 80 percent predicted, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent 
rating is warranted for FVC of 65 to 74 percent predicted, or; 
DLCO (SB) of 56-65 percent predicted.  A 60 percent rating is 
warranted for a FVC of 50 to 64 percent predicted, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent rating is warranted for FVC less than 
50 percent predicted, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation, or cor 
pulmonale or pulmonary hypertension, or; requires outpatient 
oxygen therapy.  38 C.F.R. § 4.118, DC 6833 (2010).

The minimum disability rating provided under Diagnostic Code 6833 
is 10 percent. Nevertheless, in every instance where the schedule 
does not provide a 0 percent rating for a diagnostic code, a 0 
percent rating shall be assigned when the requirements for a 
compensable rating are not met. 38 C.F.R. § 4.31 (2010). 

The Board finds that the evidence of record warrants 
consideration of entitlement to staged ratings, or different 
percentage ratings for different periods from April 30, 2007, 
when service connection became effective, to November 28, 2007,  
and from November 29, 2007 to the present.  Fenderson v. West, 12 
Vet. App. 119 (1999).

April 30, 2007 to November 28, 2007

The pertinent evidence during this period reflects that the 
Veteran underwent a March 2007 private respiratory examination 
and September 2007 VA respiratory examination in which pulmonary 
function testing (PTF) was conducted post-bronchodilator therapy.  

In March 2007, the Veteran endured PFT at the Lung Diseases and 
Sleep Disorders Clinic.  The PFT revealed a FVC of 118 percent 
predicted and DLCO (SB) of 104 percent predicted.  At that time, 
there was no diagnosis recorded.  

Upon filing his original claim, the Veteran was afforded a VA 
examination in September 2007.  The PFT revealed a FVC of 100 
percent predicted.  A DLCO (SB) was not performed.  The examiner 
diagnosed the Veteran with asbestosis due to asbestos exposure. 

As previously stated, the post-bronchodilator PFT findings were 
that the  FVC were no less than 100 percent predicted and DLCO 
(SB) were no less than 104 percent predicted.  These PFT findings 
do not warrant a compensable rating under DC 6833.  Indeed, the 
requirements for higher rating under that diagnostic code, FVC of 
75 to 80 percent predicted, or DLCO (SB) of 66 to 80 percent 
predicted, have not been demonstrated.

There is no other evidence of record indicating that the Veteran 
underwent additional pulmonary function testing from April 30, 
2007 to November 28, 2007.  Nor does the Veteran contend that his 
respiratory disorder worsened between September 2007 VA 
examination and the date he was assigned a higher rating for that 
disability.  Therefore the Board finds that a compensable rating 
for a respiratory disorder (asbestosis) is not warranted.

November 29, 2007 to Present

The pertinent evidence during this period reflects that the 
Veteran underwent November 2007, May 2008, November 2008 private 
testing, and an April 2009 VA respiratory examinations in which 
pulmonary function testing (PFT) was conducted post-
bronchodilator therapy.  

The Veteran endured multiple respiratory examinations at the Lung 
Diseases and Sleep Disorders Clinic in Princeton, West Virginia.  
In November 2007, the Veteran's PFT revealed an FVC of 85 percent 
predicted and DLCO (SB) of 78 percent predicted.  The Veteran 
underwent further PFT in May 2008 at the Clinic.  The PFT 
revealed a FVC of 93 percent predicted and DLCO (SB) of 70 
percent predicted.  The last examination on record performed by 
the Clinic was in November 2008.  The PFT revealed a FVC of 99 
percent predicted and DLCO (SB) of 67 percent predicted.  

The Veteran was afforded a VA examination in April 2009.  The PFT 
revealed a FVC of 84 percent predicted and DLCO (SB) of 73 
percent predicted.  The examiner diagnosed the Veteran with 
asbestosis.

As previously stated, the pulmonary function testing showed the 
FVC was no less than 84 percent predicted and DLCO (SB) was no 
less than 67 percent predicted throughout November 29, 2007 to 
the present time.  These PFT findings do not warrant a rating in 
excess of 10 percent under DC 6833.  Indeed, the requirements for 
higher rating under that diagnostic code, FVC of 65 to 74 percent 
predicted, or DLCO (SB) of 56 to 65 percent predicted, have not 
been demonstrated.

There is no other evidence of record indicating that the Veteran 
has undergone additional pulmonary function testing since.  Nor 
does the Veteran contend that his respiratory disorder has 
worsened since his April 2009 VA examination.  Therefore, the 
Board finds that a compensable rating for a respiratory disorder 
(asbestosis) is not warranted.

The Board is sympathetic to the Veteran's contentions regarding 
the severity of his service-connected respiratory disorder.  
However, the Veteran's PFT results, as compared to the rating 
criteria, did not warrant a compensable rating for the period 
from April 30, 2007 until November 28, 2007.  Additionally, his 
PFT results dated since November 29, 2007 have not warranted a 
rating in excess of 10 percent.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim for 
initial higher ratings for a respiratory disorder, and that claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.	Extraschedular Consideration

The above determinations are based on application of provisions 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2010).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  
To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability.  
The governing norm in exceptional cases is a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2010).  The Board finds in this case that the 
regular schedular standards are not inadequate.

The evidence of record does not reflect that the Veteran has ever 
reported an inability to work due to his asbestosis.  Nor has 
the Veteran's asbestosis been shown to warrant frequent, or, 
indeed, any periods of hospitalization throughout the relevant 
appeals period, or to otherwise render impractical the 
application of the regular schedular standards.  In light of the 
above, the Board finds that remand for referral for consideration 
of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).


ORDER

1. For the period from April 30, 2007, the effective date of 
service connection, to November 28, 2007, an initial compensable 
rating for a respiratory disorder is denied.

2. Since November 29, 2007, a rating in excess of 10 percent for 
a respiratory disorder is denied.


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


